  Case: 1:21-cv-00016-MWM Doc #: 30 Filed: 02/03/21 Page: 1 of 1 PAGEID #: 385




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 LAURA AKER, et al.,                        )   Case No. 1:21-cv-016
                                            )
                                            )   Judge Matthew W. McFarland
        Plaintiffs,                         )
                                            )
 v.                                         )
                                            )
 ABX AIR, INC., et al.,                     )
                                            )
        Defendants.                         )


                               NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that James E. Burke of Keating Muething & Klekamp, PLL is

appearing as counsel for Defendants American Financial Group, Inc. (“AFG”); Health Care

Service Corporation, a Mutual Legal Reserve Company, operating in Illinois as Blue Cross and

Blue Shield of Illinois (“HCSC”); and Rumpke Consolidated Services (“Rumpke”) in the above-

captioned matter. Counsel’s contact information appears below.

                                           Respectfully submitted,

                                           /s/ James E. Burke
                                           James E. Burke (0032731)
                                           Melissa S. Matthews (0093352)
                                           KEATING MUETHING & KLEKAMP PLL
                                           One E. Fourth Street, Suite 1400
                                           Cincinnati, Ohio 45202
                                           Tel: (513) 579-6400
                                           jburke@kmklaw.com
                                           mmatthews@kmklaw.com

                                           Attorneys for Defendants American Financial
                                           Group, Inc., Health Care Service Corporation and
                                           Rumpke Consolidated Services
